ACCEPTED
                                                                                                                                           06-15-00017-CV
                                                                                                                                 SIXTH COURT OF APPEALS
Appellate Docket Number:                                                                                                              TEXARKANA, TEXAS
                                                                                                                                       3/2/2015 9:08:30 PM
                                                                                                                                           DEBBIE AUTREY
Appellate Case Style:         Billy Fitts and Freida Fitts                                                                                          CLERK

                        Vs.   Melissa Richards-Smith, The Law Firm of Gillam & Smith, LLP, E. Todd Tracy, and The Tracy Firm,
                              Attorneys at Law
Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              6th COURT OF APPEALS
                                                                                                                TEXARKANA, TEXAS
                                                                                                              3/3/2015 11:19:00 AM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                                 DEBBIE AUTREY
                                                                                                                      Clerk
                                               Appellate Court:6th Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
                                                                             First Name:        Lindsey
First Name:     BILLY                                                        Middle Name: M
Middle Name:                                                                 Last Name:         Rames
Last Name:      FITTS                                                        Suffix:
Suffix:                                                                      Law Firm Name: Rames Law Firm, P.C.

Pro Se:                                                                      Address 1:         5661 Mariner Drive
                                                                             Address 2:
                                                                             City:              Dallas
                                                                             State:     Texas                        Zip+4:   75237
                                                                             Telephone:         (214) 884-8860            ext.
                                                                             Fax:       (888) 482-8894
                                                                             Email:     lindsey@rameslawfirm.com
                                                                             SBN:       24072295

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
                                                                             First Name:        Lindsey
First Name:     FREIDA                                                       Middle Name: M
Middle Name:                                                                 Last Name:         Rames
Last Name:      FITTS                                                        Suffix:
Suffix:                                                                      Law Firm Name: Rames Law Firm, P.C.

Pro Se:                                                                      Address 1:         5661 Mariner Drive
                                                                             Address 2:




                                                                  Page 1 of 11
                                                                 City:              Dallas
                                                                 State:     Texas                     Zip+4:   75237
                                                                 Telephone:         (214) 884-8860         ext.
                                                                 Fax:       (888) 482-8894
                                                                 Email:     lindsey@rameslawfirm.com
                                                                 SBN:       24072295

I. Appellant                                                     II. Appellant Attorney(s)
   Person       Organization (choose one)                                Lead Attorney
                                                                 First Name:        Carter
First Name:     Additional counsel for all Appellants            Middle Name: L
Middle Name:                                                     Last Name:         Hampton
Last Name:                                                       Suffix:
Suffix:                                                          Law Firm Name:

Pro Se:                                                          Address 1:         1000 Houston Street
                                                                 Address 2:         Fourth Floor
                                                                 City:              Fort Worth
                                                                 State:     Texas                     Zip+4:   76102
                                                                 Telephone:         (817) 877-4202         ext.
                                                                 Fax:       (817) 877-4204
                                                                 Email:     clhampton@hamptonlawonline.com
                                                                 SBN:       08872100

III. Appellee                                                    IV. Appellee Attorney(s)
    Person      Organization (choose one)                                Lead Attorney
                                                                 First Name:        Shawn
First Name:     MELISSA                                          Middle Name: W
Middle Name:                                                     Last Name:         Phelan
Last Name:      RICHARDS-SMITH                                   Suffix:
Suffix:                                                          Law Firm Name: Thompson Coe
Pro Se:                                                          Address 1:         700 North Pearl
                                                                 Address 2:         Suite 2500
                                                                 City:              Dallas
                                                                 State:     Texas                     Zip+4:   75201
                                                                 Telephone:         (214) 871-8200         ext.
                                                                 Fax:       (214) 871-8209
                                                                 Email:     sphelan@thompsoncoe.com
                                                                 SBN:       00784758

III. Appellee                                                    IV. Appellee Attorney(s)
    Person      Organization (choose one)                                Lead Attorney
Organization Name: The Law Firm of Gillam & Smith, L.L.P.        First Name:        Shawn
First Name:                                                      Middle Name: W
                                                        Page 2 of 11
Middle Name:                                                   Last Name:         Phelan
Last Name:                                                     Suffix:
Suffix:                                                        Law Firm Name: Thompson Coe
Pro Se:                                                        Address 1:         700 North Pearl
                                                               Address 2:         Suite 2500
                                                               City:              Dallas
                                                               State:     Texas                     Zip+4:     75201
                                                               Telephone:         (214) 871-8200            ext.
                                                               Fax:       (214) 871-8209
                                                               Email:     sphelan@thompsoncoe.com
                                                               SBN:       00784758

III. Appellee                                                  IV. Appellee Attorney(s)
    Person      Organization (choose one)                              Lead Attorney
                                                               First Name:        Bruce
First Name:     E. Todd                                        Middle Name: A
Middle Name:                                                   Last Name:         Campbell
Last Name:      Tracy                                          Suffix:
Suffix:                                                        Law Firm Name: Campbell & Chadwick, P.C.
Pro Se:                                                        Address 1:         4201 Spring Valley Road
                                                               Address 2:         Suite 1250
                                                               City:              Dallas
                                                               State:     Texas                     Zip+4:     75244
                                                               Telephone:         (972) 277-8585            ext.
                                                               Fax:       (972) 277-8586
                                                               Email:     bcampbell@cllegal.com
                                                               SBN:       03694500

III. Appellee                                                  IV. Appellee Attorney(s)
    Person      Organization (choose one)                              Lead Attorney
Organization Name: The Tracy Firm, Attorneys at Law            First Name:        Bruce
First Name:                                                    Middle Name: A
Middle Name:                                                   Last Name:         Campbell
Last Name:                                                     Suffix:




                                                      Page 3 of 11
Suffix:            Law Firm Name: Campbell & Chadwick, P.C.
Pro Se:            Address 1:       4201 Spring Valley Road
                   Address 2:       Suite 1250
                   City:            Dallas
                   State:   Texas                    Zip+4:      75244
                   Telephone:       (972) 277-8585            ext.
                   Fax:     (972) 277-8586
                   Email:   bcampbell@cllegal.com
                   SBN:     03694500




          Page 4 of 11
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Professional Malpractice

Date order or judgment signed: December 3, 2014                          Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: March 2, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:            Yes      No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: December 31, 2014
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 11
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     71ST JUDICIAL DISTRICT                                     Clerk's Record:
County: HARRISON COUNTY                                               Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 14-0150                        Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: March 2, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Brad                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Morin
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         200 West Houston
Address 2 :        Suite 219
City:              Marshall
State:    Texas                       Zip + 4: 75670
Telephone:     (903) 935-8407           ext.
Fax:      (903) 935-9963
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 11
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:      Yes        No       If yes, date filed:

Will file:    Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?      Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:Mediation would be unsuccessful in light of the relief granted by the trial court and opposing legal arguments
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Professional Malpractice
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
De novo review and reversal of summary judgments granted by trial court


How was the case disposed of?       Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. None
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 7 of 11
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 8 of 11
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            March 2, 2015



Printed Name: Lindsey M. Rames                                                            State Bar No.:   24072295



Electronic Signature: /s/ Lindsey M. Rames
    (Optional)




                                                               Page 9 of 11
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on March 2, 2015          .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Lindsey M. Rames
                                                                                (Optional)

                                                                         State Bar No.:      24072295
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      March 2, 2015
Manner Served: eServed

First Name:       Shawn

Middle Name: W
Last Name:        Phelan
Suffix:
Law Firm Name: Thompson Coe
Address 1:        700 North Pearl Street
Address 2:        Suite 2500

City:             Dallas
State     Texas                      Zip+4:    75201
 Telephone:       (214) 871-8200     ext.
Fax:      (214) 871-8209

Email:    sphelan@thompsoncoe.com

If Attorney, Representing Party's Name: Melissa Richards-Smith and The Law Firm of
Please enter the following for each person served:




                                                               Page 10 of 11
Date Served:      March 2, 2015
Manner Served: eServed

First Name:       Bruce

Middle Name: A
Last Name:        Campbell
Suffix:
Law Firm Name: Campbell & Chadwick, P.C.
Address 1:        4201 Spring Valley Road
Address 2:        Suite 1250

City:             Dallas
State     Texas                    Zip+4:   75244
Telephone:        (972) 277-8585   ext.
Fax:      (972) 277-8586

Email:    bcampbell@cllegal.com

If Attorney, Representing Party's Name: E. Todd Tracy and The Tracy Firm, Attorneys




                                                          Page 11 of 11